Citation Nr: 1214776	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  03-25 139	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for hepatitis C. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1972 to September 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In October 2009, the Board, in addition to addressing a claim of entitlement to service connection for a low back disorder, denied the claim of entitlement to service connection for hepatitis C.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court), which, in June 2010, issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's decision denying entitlement to service connection for hepatitis C and remanding that issue to the Board for compliance with the Joint Motion.

In October 2011 the Board referred the Veteran's claim for a medical expert opinion from a gastroenterologist specialist with the Veterans Health Administration (VHA).  That expert provided an opinion in January 2012, with an addendum in March 2012. 


FINDINGS OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's hepatitis C is related to his military service.  



CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has hepatitis C which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran has claimed entitlement to service connection for hepatitis C, asserting that he contracted that disease in service.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection for hepatitis C in April 2001.  In an August 2002 rating decision the RO denied the Veteran's claim.  The Veteran submitted a Notice of Disagreement (NOD) in October 2002.  A Statement of the Case (SOC) was issued in May 2003 and in August 2003 the Veteran filed his Substantive Appeal (VA Form 9).  In October 2009, the Board denied the claim of entitlement to service connection for hepatitis C.  As noted above, the Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court), which, in June 2010, issued an order granting the parties' Joint Motion for Remand (Joint Motion), vacated the portion of the Board's decision denying entitlement to service connection for hepatitis C and remanded that issue back to the Board for compliance with the Joint Motion.  In October 2011 the Board referred the Veteran's claim for a medical expert opinion from a gastroenterology specialist with the Veterans Health Administration (VHA).  This opinion was provided in January 2012, with a supplementary opinion provided in March 2012.  Accordingly, the Veteran's claim is once again before the Board.  

The Veteran's primary contention appears to be that he contracted hepatitis C while in service as a result of nonsterile immunization and gamma globulin shots administered when he entered basic training.  The relevant evidence of record includes service treatment records, private treatment records, VA treatment records, VA examination reports, written statements from the Veteran and a medical expert opinion from a gastroenterology specialist with the Veterans Health Administration (VHA).  

The Board notes that the Veteran's service treatment records do not reveal symptoms or diagnosis of hepatitis C in active service.  A review of the evidence, including VA and private treatment records, indicate that the Veteran has been diagnosed with stage 4 hepatitis C.  Private treatment records from March 2001 indicate a probable duration of twenty to thirty years.  VA treatment records from August 2001 indicate that the Veteran was taking interferon for his hepatitis C.  

The Veteran had undergone two VA examinations in connection with his claim of entitlement to service connection for hepatitis C.  During the first examination, in July 2002, the Veteran attributed his hepatitis C to immunization shots he received in service while being inducted into basic training.  The Veteran also advised the examiner that he had seen a prostitute in Southeast Asia, but that he had not done any intravenous drugs.  The examiner stated that it was not clear as to whether original onset would have to be due to multiple immunizations received while being inducted to the service, or due to sexual contact with the prostate, but stated that it was more likely than not due to the sexual contact, rather than the immunizations. 

The Veteran was afforded an additional VA examination in September 2008.  During that examination the Veteran denied intravenous drug use, blood transfusions or tattoos and stated that he was not sure whether he shared razors or toothbrushes in service.  He also admitted to intranasal cocaine use from 1972 to 1975 and having had sex with a prostitute twice while in Southeast Asia.  The examiner provided an opinion that the most likely cause of the Veteran's hepatitis C was the intranasal use of cocaine from 1972 to 1975 and sex with prostitutes.  The examiner's rationale included citation of a study performed which suggests that hepatitis C may be spread in different ways other than intravenous drug use among cocaine users, such as sharing straws to snort cocaine.  The examiner also commented that hepatitis C must enter the blood stream through the skin or mucous membrane, and that hepatitis C is not easily spread through sexual contact like hepatitis B or HIV.

In an effort to clarify these findings the Board referred the Veteran's claim for a medical expert opinion from a gastroenterology specialist with the Veterans Health Administration (VHA).  In his report January 2012 report the evaluator stated that it is difficult to determine with any certainty which of the Veteran's risk factors is responsible for transmission of hepatitis C.  He stated that it was not possible to assess the probability of acquiring hepatitis C from vaccination and gamma globulin shots without knowing whether the needles used had been sterilized.  He stated that it the needles had not been sterilized it was at least as likely as not that the Veteran contracted hepatitis C in this manner.  The Veteran made similar statements with regard to the Veteran's intranasal cocaine use and sexual contact with prostitutes.  In a March 2012 addendum to his report the evaluator reiterated that it was not possible to assess probabilities without more detailed information, but that if non-sterile needles were used to administer immunization and gamma globulin shots that it was it at least likely as not that the Veteran contracted hepatitis C in this manner.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has hepatitis C that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that her current disability is related to service.  See 38 U.S.C.A. § 5107(b).  Despite the presence of ambiguous evidence in the claims file the Board finds that this standard has been met.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


